PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Lys, et al.
Application No. 17/238,044
Filed:  April 22, 2021
Attorney Docket Number: 
AGNT-006US01
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

A review of the application file record reveals that a restriction/election requirement was mailed on August 12, 2021, setting a shortened statutory period for reply of two months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. On September 8, 2021, applicant filed an election. A non-final Office action was mailed on September 30, 2021, setting shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. The record reflects that a “Petition from Restriction and Election of Species Requirement under 37 CFR §§1.144 and 1.181” was filed on November 29, 2021. On January 3, 2022, a “Decision on Petition under 37 CFR §§1.144 and 1.181” was mailed granting the “Petition from Restriction and Election of Species Requirement under 37 CFR §§1.144 and 1.181” filed on November 29, 2021, and stated:

[t]he previous Office Action mailed September 30, 2021 is being vacated, and the application will be forwarded to the examiner for action on all of the pending claims.

A Notice of Abandonment was mailed on June 28, 2022, stating that the application is abandoned because applicant failed to file a timely and proper reply to the Office letter mailed on September 30, 2021. 

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed. Consideration of the application file record reveals that the application was improperly held abandoned as the non-final Office action mailed on September 30, 2021, was vacated by the “Decision on Petition under 37 CFR §§1.144 and 1.181” mailed on November 29, 2021. 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2875 for further processing in due course, to include mailing of an Office action commensurate with the “Decision on Petition under 37 CFR §§1.144 and 1.181” mailed on November 29, 2021. 
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to Technology Center 2800 at (571) 272-2800.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET